Citation Nr: 0521827	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD), asthma, bronchitis, emphysema, and sinusitis.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for a right hip 
disability, to include osteoarthritis of the right hip, 
claimed as secondary to the service-connected residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Cleveland, Ohio.  The veteran's claims file was 
reviewed by the Tiger Team VA Special Processing Unit at that 
RO.  The claims file was subsequently transferred back to the 
VA RO in Fort Harrison, Montana.  In November 2002, the 
veteran testified at a hearing held at the RO before a 
Decision Review Officer.  In May 2004, the veteran presented 
oral testimony before the undersigned Veterans Law Judge at a 
hearing held at the RO.  In an October 2004 decision, the 
Board reopened the claim of service connection for a 
respiratory disability, to include chronic obstructive 
pulmonary disease (COPD), asthma, bronchitis, emphysema, and 
sinusitis, and remanded that claim and the claims of service 
connection for heart disease and osteoarthritis of the right 
hip for further development.





FINDINGS OF FACT

1.  The veteran did not have a chronic respiratory disorder 
during active service, and his current respiratory disorder 
is not otherwise related to active service.

2.  There is no relationship between the veteran's heart 
disease and a service-connected disability.

3.  There is no relationship between the veteran's right hip 
disability, to include osteoarthritis of the right hip, and 
his service-connected residuals of an injury of the right 
knee.


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include chronic obstructive 
pulmonary disease (COPD), asthma, bronchitis, emphysema, and 
sinusitis, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Heart disease is not proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.310 (2004).

3.  A right hip disability, to include osteoarthritis of the 
right hip, is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.310 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In July 2001, the agency of original 
jurisdiction (AOJ) provided explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claims.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  The AOJ obtained some of the veteran's 
private medical records, and the veteran submitted other 
private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The veteran was afforded VA examinations for the 
respiratory disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  As for the right hip disorder, the clinical 
records are, in fact, examinations, and additional 
examinations are not needed.  38 C.F.R. § 3.326.  These 
records establish a diagnosis of osteoarthritis of the right 
hip.  Another examination for the purpose of confirming a 
fact would serve no further purpose.  Because the clinical 
records are examinations, these records are also sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  As for obtaining a medical opinion regarding 
secondary service connection for the right hip disorder, 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

Furthermore, the May 2002 and February 2003 rating decisions, 
the September 2002 statement of the case (SOC), and the April 
2004 and April 2005 supplemental statements of the case 
(SSOCs) informed the veteran of the evidence in the 
possession of VA.  As it appears that VA has obtained all 
pertinent evidence, there is no duty to notify the veteran of 
an inability to obtain identified records.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(e).  Also, in March and November 
2004 VCAA letters, VA asked the veteran to submit any 
evidence he had that pertained to his appeal.  38 C.F.R. § 
3.159(b).  In that regard, in an April 2005 statement, the 
veteran indicated that he had no other evidence to submit.

By an April 2005 letter, VA informed the veteran that he had 
a period of 60 days for comments regarding any additional 
information; that if he did not respond within 60 days, his 
case would be forwarded to the Board; and that in effect, if 
he did not respond, VA would not undertake any further 
development on his claims.  Based on the above analysis, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in the development of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

The veteran's service medical records show that on the 
January 1951 entrance examination the sinuses were normal.  
On September 21, 1951, the veteran reported that he had had 
pain for one year over the maxillae with a thick yellow 
discharge from his nose.  The diagnosis was possible chronic 
sinusitis.  X-rays of the maxillary and frontal sinuses 
revealed a poor development of the frontal sinuses, clear 
maxillary antra, and a suggestion of frontal polyps.  On 
September 22, 1951, it was noted that sinus X-rays were 
negative.  The impression was that the veteran did not have 
chronic sinusitis.  The veteran was hospitalized from March 
18, 1953, to March 20, 1953, for acute bronchitis from an 
undetermined organism.  At the January 1954 separation 
examination, the veteran reported having or having had 
sinusitis, and indicated that he had treated himself for 
sinus trouble.  He denied having or having had hay fever, 
asthma, shortness of breath, pain or pressure in the chest, 
or a chronic cough.  The sinuses, lungs, and chest were 
normal.  A chest X-ray was negative for abnormalities.  
Additionally, service medical records reflect no complaints 
of cardiac or right hip symptomatology.  At the separation 
examination, the veteran denied having or having had 
palpitations or a pounding heart.  The heart and lower 
extremities were normal.

The private medical records show that the veteran was treated 
for a head-and-chest cold in August 1954.  In May 1959, the 
impressions included "autral" sinusitis.  The veteran was 
scheduled for sinus X-rays.  A post-service statement from a 
private doctor reveals that the veteran was treated for 
sinusitis in December 1960.  
In August 1967, it was noted that sinus X-rays taken in 1959 
showed some evidence of sinusitis; chronic sinusitis was 
diagnosed.  In November 1977, allergic rhinitis was 
diagnosed.

VA hospitalization records from May 1981 show that pulmonary 
function tests (PFT) revealed a decreased forced vital 
capacity suggestive of restrictive disease.

Private medical records show that chronic bronchitis was 
diagnosed in October 1989, that a PFT in November 1989 was 
normal, and that sinusitis was diagnosed in March 1992.

VA medical records reveal that chest X-rays taken in June 
1994 revealed probable mild congestive heart failure and 
early chronic obstructive pulmonary disease (COPD).  In July 
1994 it was noted that the veteran had asthma.  In January 
1996 it was noted that the veteran had recurrent bronchitis 
and sinusitis.  X-rays of the sinuses taken in June 1996 
showed chronic sinusitis in the maxillary antra and in the 
frontal sinuses.

The veteran underwent a VA orthopedic examination in October 
1996.  He reported that his right hip had recently started to 
ache and that he had cramps at night, which shot down the 
back of his right leg and to the bottom of his right foot, 
almost like plantar fasciitis.  He had a decided limp and was 
very stiff legged.  Physical examination revealed that when 
he walked, his gait was decidedly abnormal.  He walked with 
the right knee locked and with the right foot angulated.  The 
right lower leg angulated off at a 35-degree angle, whereas 
the left lower leg angulated off at a 15-degree angle.  He 
walked primarily on the side of his right foot and without a 
heel-to-toe motion putting a lot of pressure over the medial 
part of the plantar fascia.  The impressions were the 
following: (1) abnormal gait with the right leg, with 
abnormal angulation of the right foot and lower leg out at a 
35-degree angle; (2) probable early arthritic degeneration 
and changes of the right knee; and (3) must rule out 
arthritic changes of both the right hip and lumbosacral 
spine.  X-rays of the right hip revealed no bony 
abnormalities.

VA medical records reflect that in September 1997 chest X-
rays revealed mild COPD.  However, chest X-rays taken in 
January 1998 showed no active disease.  In March 1999 the 
veteran complained of right lateral hip pain radiating to the 
right knee.  X-rays of the right femur taken in March 1999 
reflected degenerative changes about the right hip.  The 
impression was a possible acute flare up of the right hip 
degenerative joint disease versus stenosis.  In April 1999, 
it was noted that because there had only been a slight 
improvement with Indocin, the symptoms sounded like stenosis.  
In September 1999 the impressions included degenerative 
lumbosacral disc disease with neuropathy in the right lower 
extremity and chronic sinusitis.  A computed tomography (CT) 
scan of the sinuses in March 2000 revealed stable evidence of 
chronic bilateral maxillary sinusitis.

Private medical records reveal that in November 2000 the 
veteran was hospitalized for chest discomfort consistent with 
unstable angina.  He had a history of angina over the past 
two years.  The impression was triple-vessel coronary artery 
disease with unstable angina.  The veteran underwent a 
coronary bypass surgery.

VA PFTs in November 2000 suggested mild obstructive lung 
disease.  In February 2001 the diagnoses included COPD with 
exacerbation, a history of a coronary bypass graft, and a 
history of cardiac dysrhythmia related to digoxin toxicity.

In a February 2001 statement, a VA doctor noted that the 
veteran was exposed to gas during active service and that not 
long after that exposure, he began having difficulties with 
his lungs.  The doctor opined that it is more likely than not 
that his current lung disabilities had its onset with 
exposure to toxic substances.  In May 2002, that doctor 
indicated that he had based his opinion on a service medical 
record showing a hospitalization for acute bronchitis in 
March 1953 and on a certificate showing that the veteran had 
completed a course of instruction in chemical, biological and 
radiological defense in February 1953.

VA medical records show that in November 2001 X-rays of the 
right hip revealed moderate osteoarthritis.  In February 
2002, the veteran reported that he had had right hip pain for 
many years.  He indicated that the pain was at the lateral 
trochanteric region but that it also tended to go down the 
lateral thigh toward the knee but not below it.  It was noted 
that X-rays of the right hip had revealed mild degenerative 
arthritis.  In May 2002 the veteran reported that he fell off 
a ladder and twisted his right knee.  He also complained of 
right hip pain but indicated that he had had hip pain prior 
to that fall.  X-rays of the right hip taken in May 2002 
showed moderate degenerative osteoarthritic changes, the 
physician assistant examining the veteran noted that X-rays 
of the right hip were negative.  The impression included a 
right hip and knee contusion.  Also, in May 2002 it was noted 
that the veteran had a history of mild emphysema.  

Private medical records show that in May 2002 congestive 
heart failure was diagnosed.

VA medical records indicate that in August 2002, it was noted 
that the veteran had low back pain with a sciatic component 
in the right leg and that he had nasal symptoms of chronic 
rhinitis or allergic rhinitis.

At a November 2002 hearing, the veteran testified that he had 
had right hip symptomatology for the past three-to-four 
years.  He stated that a medical professional informed him 
that one injury could affect another joint.  He said that he 
had had chronic sinusitis ever since he left active service.  
He testified that this his current respiratory disorder, 
regardless of its nature, was related to active service 
because he had bronchitis shortly after exposure to gas in 
service.  
 
VA medical records reflect that in January 2003 the 
impressions included chronic nasal congestion and COPD.  In 
February 2003 the impressions included sinusitis and 
bronchitis.  It was also indicated that the recurrent 
bronchitis could possibly be related to medication for upper 
gastrointestinal symptomatology.  A March 2003 CT scan of the 
sinuses revealed bilateral maxillary sinusitis and a minute 
amount of mid-ethmoid sinus disease.

The veteran underwent a VA orthopedic examination in March 
2003.  Physical examination revealed that the veteran had a 
stiff back but not a truly antalgic gait.  He was able to do 
heel-toe raises and a heel-toe walk without difficulty or 
pain.  X-rays of the lumbar spine revealed degenerative 
changes at L4-L5 and L5-L6 with joint space narrowing.  The 
impression was degenerative changes most prominent at L3-L4, 
L4-L5, and L5-S1, and low back pain due to degenerative 
disease.  The examiner noted that the veteran had no history 
of injury or trauma.  The examiner opined that it was not 
likely that this disability was related to the right knee 
condition.

In a treatise submitted by the Department of the Army in June 
2003, it was noted that most deaths from exposure to chlorine 
gas occur within the first 24 hours and are caused by 
respiratory failure.  It was stated that individuals who 
survive a single, acute exposure generally demonstrate little 
or no long-term pathological or physiological sequelae.  It 
was indicated that individuals with underlying 
cardiopulmonary disease or those who suffer complications, 
such as pneumonia, during therapy are at risk for developing 
chronic bronchitis or, rarely, a gradual and progressive 
bronchiolitis obliterans.  It was noted that chronic 
bronchitis was thought to be common after World War I 
chlorine inhalant exposures.  It was stated, however, that 
the current assessment of these gassed individuals suggests 
that their chronic or progressive illness is more likely to 
have resulted from inadequately treated complicating 
infections and cigarette smoking than from the destructive 
effects of a single, acute exposure.

The veteran underwent a private cardiovascular examination in 
October 2003.  The conclusions include coronary 
atherosclerotic heart disease and COPD.

VA medical records show that in March 2004 a CT scan of the 
sinuses revealed minimal mucosal disease in the maxillary 
sinuses bilaterally and minimal disease at the right frontal 
recess.

The veteran underwent a VA examination in March 2004, to 
include pulmonary function tests.  The veteran reported his 
belief that his pulmonary problems began with an episode of 
bronchial flu in service.  It was indicated that the veteran 
was hospitalized for three days one month after he 
participated in a training exercise in which he was exposed 
to chlorine gas.  It was noted that he apparently did not 
have acute symptomatology associated with exposure, but that 
he became ill a month later.  The veteran stated that since 
that episode, he had had episodes of bronchitis or the flu on 
an annual basis.  

The examiner noted that the pulmonary function tests revealed 
no evidence of obstruction or evidence of bronchodilator 
effect.  The lung volumes were normal, and the diffusing 
capacity was borderline normal.  The examiner indicated that 
the veteran did not have COPD and that his in-service 
exposure to chlorine gas would not be consistent with his 
current pulmonary compromise.  The examiner noted that the 
veteran had no symptomatology acutely and that typically, 
chlorine exposure is highly irritant and causes severe 
problems acutely.  The examiner indicated that he must, thus, 
assume that the chlorine exposure was not associated with any 
pulmonary effects.  The examiner noted that the veteran had 
very significant sinus disease, which could be causing his 
pulmonary symptomatology.  The examiner added that he did not 
find evidence historically, on physical examination or by 
pulmonary function tests to infer that the veteran's 
pulmonary symptomatology is related to active service.

At the May 2004 hearing, the veteran testified that his lungs 
ached after exposure to gas.  

VA chest X-rays taken in July 2004 showed no evidence of 
congestive heart failure. The impression was cardiomegaly.

The veteran underwent another VA examination in December 
2004.  He reported an onset of chronic sinusitis in 1951.  He 
indicated that he began smoking a pack a day of cigarettes at 
age 16.  He noted that he was exposed to considerable second-
hand smoke even after he quit smoking.  He stated his belief 
that his lung and sinus conditions were secondary to chlorine 
exposure in service.  He reported that he had a cardiac 
condition, which was secondary to his lung disorder.  
Following a physical examination, the assessment was likely 
maxillary sinusitis.  

The examiner noted that at his separation examination, the 
veteran denied any respiratory symptomatology but admitted to 
a history of sinusitis.  The examiner reported that the 
separation examination was negative for sinusitis or a 
respiratory condition and that the sinus X-rays in 1995 
showed the maxillary antra were clear.  The examiner 
indicated that the post-service medical record were silent on 
a respiratory disease until 1981, some 27 years post-
discharge from service, at which restrictive airway disease 
was diagnosed.  The examiner noted diagnoses of sinusitis in 
May 1967 and June 1991.  The examiner indicated that two 
documented episodes of sinusitis did not constitute a chronic 
condition secondary to military duty and that two episodes of 
sinusitis in 37 years is not more than the general population 
would experience.  

The examiner noted that the literature showed that long-term 
complications from chlorine exposure were not found in those 
individuals who survive an acute exposure.  The examiner 
indicated that chlorine exposures are acute significant 
episodes and do not have a latent effect.  The examiner 
stated that even if the veteran was exposed to chlorine gas, 
his current presentation was not secondary to that exposure.  
The examiner noted that the veteran's pulmonary function 
tests were normal in 1989 and that the PFTs now showed mild 
restrictive disease with a normal diffusion capacity of 
carbon monoxide (DLCO).  The examiner indicated that it would 
be logical for the lung disease to be progressive since 
service and that this was just not the case with the veteran.  
The examiner reported that the veteran's chronic cough, 
especially at night, was more likely than not secondary to 
gastroesophageal reflux disease, a factor unrelated to a 
respiratory disorder.  The examiner added that the veteran 
had a 24-year smoking history and was exposed to considerable 
second-hand smoke for 28 years in his civilian job.  

The examiner opined that based on the chart review, physical 
examination, diagnostic testing, literature review, and 
history of tobacco exposure, it was less likely than not that 
the veteran's current lung disease, which was likely asthma, 
and his sinus condition were secondary to chlorine exposure 
or otherwise related to active service.  The examiner noted 
that not one chest X-ray showed COPD or emphysema.  The 
examiner indicated that isolated events and long interim gaps 
in medical care for claimed disabilities cannot logically be 
secondary to three years in the military.  The examiner added 
that sixty-nine years of life choices, such as smoking, 
family history, genetics, and environmental exposures, such 
as second-hand smoke, were likely contributors to the current 
claimed disabilities.

III.  Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a cardiovascular disease, 
arthritis, or an other organic disease of the nervous system 
when it is manifested to a compensable degree within one year 
following discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones v. Brown, 7 Vet. App. 134 (1994).  In 
addition, service connection may also be granted for 
disability that has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  Moreover, as a lay person, he is not 
competent to report what a doctor may have said concerning 
medical causation or diagnosis.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Analysis

A.  Respiratory Disorder

The veteran's service medical records reflect that on 
September 21, 1951, the assessment was possible sinusitis.  
X-rays of the maxillary and frontal sinuses revealed a poor 
development of the frontal sinuses and clear maxillary antra.  
On September 22, 1951, it was noted that sinus X-rays were 
negative.  The impression was that the veteran did not have 
chronic sinusitis.  While the veteran was hospitalized in 
March 1953 for bronchitis, the diagnosis was acute bronchitis 
from an undetermined organism.  At the separation 
examination, the veteran reported his history of sinusitis, 
but he denied having or having had asthma, shortness of 
breath, pain or pressure in the chest, or a chronic cough.  
The sinuses, lungs, and chest were normal.  A chest X-ray was 
negative for abnormalities.  Therefore, the evidence shows 
that the veteran did not a chronic respiratory disorder 
during active service.

Post-service medical records reflect that the veteran had 
sinusitis in May 1959 and 1960 and that in 1967 chronic 
sinusitis was diagnosed.  However, these medical records do 
not reflect any complaints or findings of respiratory 
symptomatology, or a diagnosis of a respiratory disorder 
again until 1977 when allergic rhinitis was diagnosed.  
Later, in 1981, VA PFTs suggested the presence of restrictive 
disease, and in 1989 chronic bronchitis was first diagnosed.  
Sinusitis was again diagnosed in 1992, and COPD and asthma 
were first noted in 1994.  In other words, the medical 
records do not show the presence of a chronic respiratory 
disorder until at least five years after active service.

The Board notes the veteran's belief that his current 
respiratory disorder is related to exposure to gas in 
service.  However, the veteran's lay assertion cannot be 
accepted as competent evidence to the extent that it purports 
to establish medical causation.  See Espiritu, 2 Vet. App. at 
494-95.

There are three medical opinions on whether the veteran's 
current respiratory disorder, regardless of its nature, is 
related to active service.  The Board accepts that the 
veteran was exposed to gas in service, which was possibly 
chlorine gas.  In the February 2001 statement, a VA doctor 
related the veteran's current lung disabilities to exposure 
to toxic substances in service.  That doctor based that 
opinion on the service medical record showing an episode of 
acute bronchitis a little over a month after the veteran 
completed a course of instruction in chemical, biological and 
radiological defense.  However, this opinion does not appear 
to be based on a review of the veteran's claims file.  
Additionally, the doctor did not identify which specific 
respiratory disorders were related to exposure to gas, nor 
did the doctor provide a basis for his opinion other than the 
fact that the veteran had an episode of acute bronchitis a 
little over a month after exposure to gas.

In the treatise from the Department of the Army, it is noted 
that most deaths from exposure to chlorine gas occur within 
the first 24 hours.  It was stated that individuals who 
survive a single, acute exposure generally demonstrate little 
or no long-term pathological or physiological sequelae unless 
the individual has an underlying cardiopulmonary disease or 
suffers complications, such as pneumonia, during therapy.  It 
was noted that in that case, the individual is at risk for 
developing chronic bronchitis.  It was stated, however, that 
the current assessment of the gassed individuals from World 
War I who had chronic bronchitis suggests that their disorder 
is more likely to have resulted from inadequately treated 
complicating infections and cigarette smoking than from the 
destructive effects of a single, acute exposure.  In regard 
to this treatise, the Board notes that service medical 
records do not reflect that veteran had chronic sinusitis or 
another cardiopulmonary disease prior to exposure to gas or 
that he had pneumonia following his exposure to gas.  The 
Board also notes that bronchitis, which was acute in nature, 
was not diagnosed until over a month after exposure to gas.

The March 2004 VA examiner noted that the veteran apparently 
did not have acute symptomatology following his exposure to 
gas and that he was hospitalized a month after such exposure.  
The examiner opined that the in-service exposure to chlorine 
gas would not be consistent with his current pulmonary 
compromise.  The examiner reiterated that the veteran had no 
symptomatology acutely and that typically, chlorine exposure 
is highly irritant and causes severe problems acutely.  The 
examiner indicated that he must, thus, assume that the 
chlorine exposure was not associated with any pulmonary 
effects.  The examiner noted that the veteran had very 
significant sinus disease but that he did not find evidence 
historically, on physical examination or by pulmonary 
function tests to infer that the veteran's pulmonary 
symptomatology is related to active service.

The December 2004 VA examiner diagnosed sinusitis and asthma.  
The examiner indicated that two documented episodes of 
sinusitis did not constitute a chronic condition secondary to 
military duty and that two episodes of sinusitis in 37 years 
is not more than the general population would experience.  
The examiner noted that the literature showed that long-term 
complications from chlorine exposure were not found in those 
individuals who survive an acute exposure.  The examiner 
indicated that chlorine exposures are acute significant 
episodes and do not have a latent effect.  The examiner 
stated that even if the veteran was exposed to chlorine gas, 
his current presentation was not secondary to that exposure.  
The examiner indicated that it would be logical for the lung 
disease to be progressive since service and that this was 
just not the case with the veteran.  The examiner reported 
that the veteran's chronic cough, especially at night, was 
more likely than not secondary to gastroesophageal reflux 
disease, a factor unrelated to a respiratory disorder.  The 
examiner added that the veteran had a 24-year smoking history 
and was exposed to considerable second-hand smoke for 28 
years in his civilian job.  

The December 2004 VA examiner opined that based on the chart 
review, physical examination, diagnostic testing, literature 
review, and history of tobacco exposure, it was less likely 
than not that the veteran's current lung disease, which was 
likely asthma, and his sinus condition were secondary to 
chlorine exposure or otherwise related to active service.  
The examiner indicated that isolated events and long interim 
gaps in medical care for claimed disabilities cannot 
logically be secondary to three years in the military.  The 
examiner added that sixty-nine years of life choices, such as 
smoking, family history, genetics, and environmental 
exposures, such as second-hand smoke, were likely 
contributors to the current claimed disabilities.  The 
December 2004 VA examiner reviewed the veteran's claim file.

The Board places greater weight on the opinions of the March 
and December 2004 VA examiners and the medical treatise from 
the Department of the Army than on the February 2001 opinion 
of a VA doctor because the former evidence provides more 
thorough explanations and because the December 2004 examiner 
reviewed the claims file.  Simply stated, the veteran did not 
have a chronic respiratory disorder during active service and 
his current respiratory disorder is not otherwise related to 
active service.  The preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert, 1 Vet. App. at 55.  Service connection for a 
respiratory disorder, to include COPD, asthma, bronchitis, 
emphysema, and sinusitis, is denied.

B.  Heart Disease

There is no evidence that the veteran had heart disease 
during active service or within one year of separation from 
active service, nor has the veteran alleged direct service 
connection.  Also, there is no evidence that the heart 
disease is related to the veteran's only service-connected 
disorder, residuals of a right knee injury.  Instead, the 
veteran claims that his heart disease is secondary to his 
respiratory disorder.  As service connection for a 
respiratory disorder has been denied, service connection for 
heart disease is also not warranted.  

C.  Right Hip Disorder

There is no evidence that the veteran had a chronic right hip 
or neurological disorder in service or that he had 
osteoarthritis of the right hip or neuropathy in the right 
lower extremity within one year of separation from active 
service.  In that regard, the veteran has not alleged direct 
service connection.  Rather, he claims that his right hip 
disorder is secondary to the service-connected right knee 
disorder.   

The Board notes the veteran's belief that his current right 
hip disorder is related to his right knee disorder.  However, 
the veteran's lay assertion cannot be accepted as competent 
evidence to the extent that it purports to establish medical 
causation.  See Espiritu, 2 Vet. App. at 494-95.  Likewise, 
as for the veteran's testimony that a medical professional 
informed him that one injury can affect another joint, he is 
not competent to report such information.  Robinette, 8 Vet. 
App. at 77.  

The October 1996 VA examiner ordered X-rays of the right hip, 
but X-rays at that time were negative.  Later X-rays revealed 
osteoarthritis of the right hip.  However, no medical 
professional has related the current diagnosis of 
osteoarthritis to the service-connected right knee disorder.  
To the extent that the veteran is claiming service connection 
for neuropathy of the right lower extremity, the Board notes 
that the March 2003 VA examiner opined that it was not likely 
that the lumbar spine disorder (which, according to a 
September 1999 VA outpatient treatment record, resulted in 
neuropathy of the right lower extremity) was related to the 
right knee condition.

Simply put, there is no relationship between the veteran's 
right hip disability, to include osteoarthritis of the right 
hip, and his service-connected residuals of an injury of the 
right knee.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert, 1 Vet. App. at 55.  Service connection for a 
right hip disability, to include osteoarthritis of the right 
hip, claimed as secondary to the service-connected residuals 
of a right knee injury is denied.









ORDER

Service connection for a respiratory disorder, to include 
COPD, asthma, bronchitis, emphysema, and sinusitis, is 
denied.

Service connection for heart disease is denied.

Service connection for a right hip disability, to include 
osteoarthritis of the right hip, claimed as secondary to the 
service-connected residuals of a right knee injury is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


